Citation Nr: 1433449	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits in the calculated amount of $30,896.00, to include whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The Veteran had active service from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Philadelphia Committee on Waivers and Compromises (COWC) dated in August 2008, which denied waiver of recovery of an overpayment in the calculated amount of $30,896.00.  In June 2014, the Veteran appeared at a hearing held at the Columbia, South Carolina, RO before the undersigned (i.e., Travel Board hearing).  In this regard, although jurisdiction of the Veteran's claims file lies with the Columbia, SC, RO, and the Veteran resides in that state, pension awards from that RO are processed at the Philadelphia Pension Management Center (PMC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The overpayment at issue in this case was created in June 2008, when the RO retroactively terminated the Veteran's VA pension benefits effective in February 2005, on the basis of his concurrent receipt of SSA benefits.  The Veteran was informed by the VA Debt Management Center (DMC), in July 2008, that as a result, an overpayment in the amount of $30,896.00, had been created, which must be repaid.  He requested a waiver, and the COWC denied the waiver request on the basis that bad faith had been shown in the creation of the overpayment.  

"Bad faith" is defined by regulation, 38 C.F.R. § 1.965(b)(2) , as: 

. . . unfair or deceptive dealing by one who seeks to gain thereby at another's expense. Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

If bad faith is shown, waiver of recovery of the debt is precluded by law, and the principles of equity and good conscience are not for application. 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2013).

The veteran has not explicitly challenged the validity or proper creation of the debt.  Nevertheless, one of his chief arguments - that he did not begin receiving SSA benefits until approximately 2007 - raises the issue of the validity of the debt, which is implicit in the issue of waiver.  See Schaper v. Derwinski, 1 Vet.App. 430, 437 (1991).  Moreover, this matter must be addressed, in the first instance, prior to a Board decision on the waiver issue.  Id.  In this regard, any portion of the overpayment found to be improperly created would not constitute a debt owed by the Veteran, and, accordingly, the overpayment would be reduced by that amount.  

The RO found that the Veteran concurrently received SSA benefits, in an amount exceeding his VA pension, the entire time he received VA pension, from February 2005 through June 2008.  This was based on information from SSA indicating that the date the Veteran became entitled to SSA benefits was in December 2004.  The Veteran alleges, however, that he did not begin receiving SSA benefits until 2007.  The Board is unable to find any information in either the paper or electronic (virtual) claims file verifying that payments began in December 2004.  Indeed, requests for verification from SSA in February 2005 and September 2006 met with the response that his claim had been denied, which supports the Veteran's assertion to the extent that he did not begin receiving SSA benefits until after September 2006.  

It appears from this that after his claim was ultimately granted, he likely received a lump sum payment, which included retroactive benefits.  If so, a reduction in the overpayment may be in order.  In this regard, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective at the end of the month in which the increase occurred.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.660(a).  Thus, it is the date payments commenced that controls his entitlement to pension benefits, and not the effective date of the SSA award.

The Veteran was asked to provide evidence from SSA showing when he began receiving benefits.  In response, he submitted correspondence from SSA dated in January 2008, which also failed to clearly establish when his SSA payments commenced.  However, the waiver was denied on the basis of bad faith, and the burden is on VA to provide bad faith.  Reyes v. Nicholson, 21 Vet. App. 370, 377 (2007).  Therefore, the Board finds that VA must obtain verification from SSA as to the date on which the Veteran's SSA payments commenced.  

For any remaining overpayment, the RO must revisit its decision on bad faith, with consideration of  "any evidence and relevant factors bearing on the claimant's knowledge of the need to report and his awareness of income subject to reporting," keeping in mind that the burden is on VA to establish bad faith.  Id.

In addition, since it is possible that bad faith may found to be absent from at least part of the overpayment, the Veteran should submit an updated financial status report.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete and return an updated Financial Status Report.

2.  Obtain verification from SSA as to payments made to the Veteran for the period from February 1, 2005, through June 30, 2008, in particular, when payments to the Veteran actually commenced.  The payments actually made and the dates thereof should be provided by SSA.

3.  Then, make any adjustments to the amount of the overpayment needed, in light of the information received from SSA concerning dates payments were made.  

4.  For any remaining overpayment, reconsider the matter of waiver of recovery of the overpayment, keeping in mind that the burden is on VA to establish "bad faith," and with consideration of  "any evidence and relevant factors bearing on the claimant's knowledge of the need to report and his awareness of income subject to reporting."  

5.  If the decision remains adverse to the Veteran, he and his representative should be provided an appropriate supplemental statement of the case, and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



